IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40423
                           Summary Calendar



BERTRAND BROWN; ET AL

                  Plaintiffs

BERTRAND BROWN

                  Plaintiff - Appellant

     v.

JAMES A. COLLINS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION

                  Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:95-CV-428
                       --------------------
                           July 18, 2000

Before KING, Chief Judge, and JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Bertrand Brown, Texas state prisoner #296134, appeals from

the district court’s dismissal of his civil rights complaint

without prejudice.    He argues that the district court erred by

dismissing his civil rights complaint without prejudice based

merely upon the number of defendants named and claims raised in

the suit and that the district court abused its discretion by

denying his motion for the appointment of counsel.       We have

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-40423
                               -2-

reviewed the record and find no reversible error.   Brown has not

shown that the district court erred by dismissing his civil

rights complaint without prejudice, and he has shown no

exceptional circumstances warranting the appointment of counsel.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

Finally, because Brown has not adequately briefed his claims that

the district court erred by ordering him to pay a $26.97 initial

partial filing fee and by denying his motion for a temporary

restraining order, these claims are deemed abandoned on appeal

and are therefore not considered by this court.   Accordingly, the

judgment of the district court is AFFIRMED.

     AFFIRMED.